DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
This Office Action is responsive to the amendment filed December 7, 2021. As directed by the amendment: Claims 1 and 18 have been amended. Claims 1-26 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-18, and 20-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng (US 2021/0145428).
Regarding claim 1, Zheng discloses a surgical retractor (100) (figure 1), comprising an elongate body (see figure 1 below) extending along a longitudinal axis (Lh) between a proximal end (see figure 1 below) having a proximal blade portion (see figure 1 below) extending transversely to the longitudinal axis (Lh) (the Examiner notes a portion of the proximal blade portion is extending transversely to the longitudinal axis) and an opposite distal end (see figure 1 below) having a distal blade portion (see figure 1 below) extending transversely to the longitudinal axis (Lh) (the Examiner notes a portion of the distal blade portion is extending transversely to the longitudinal axis), wherein the body (see figure 1 below) includes a first portion (see figure 1 below) positioned between the proximal and distal ends (see figure 1 below) having an enlarged lateral width (see figure 1 below), and a second portion (see figure 1 below) positioned between the first portion (see figure 1 below) and the distal end (see figure 1 below) having an enlarged lateral width (see figure 1 below), the first portion (see figure 1 below) includes a first concave surface (considered as a portion of element 134, see figure 1 below) positioned on a first side of the longitudinal axis (Lh) (see figure 1 below), and the second portion (see figure 1 below) includes a second concave surface (considered as another portion of element 134, see figure 1 below) positioned on an opposite, second side of the longitudinal axis (Lh) (see figure 1 below), and the first concave surface (considered as a portion of element 134, see figure 1 below) is longitudinally spaced from the second concave surface (considered as another portion of element 134, see figure 1 below) in an arrangement where a distal end of the first 

    PNG
    media_image1.png
    943
    799
    media_image1.png
    Greyscale


Regarding claim 3, Zheng discloses wherein the first portion (see figure 1 above) is spaced apart from the proximal end (see figure 1 above) and the second portion (see figure 1 above) is spaced apart from the distal end (see figure 1 above).
Regarding claim 4, Zheng discloses wherein the proximal blade portion (see figure 1 above) and the distal blade portion (see figure 1 above) extend substantially orthogonally to the longitudinal axis (Lh) (see figure 1 above).
Regarding claim 5, Zheng discloses wherein the proximal blade portion (see figure 1 above) extends from the elongate body in a first direction (see figure 1 above) and the distal blade portion (see figure 1 above) extends from the elongate body in an opposite, second direction (see figure 1 above).
Regarding claim 6, Zheng discloses wherein the concave surface (see figure 1 above) positioned on the first portion (see figure 1 above) is positioned on an opposite side of the longitudinal axis (Lh) (see figure 1 above) relative to the proximal blade portion (see figure 1 above).
Regarding claim 7, Zheng discloses wherein the concave surface (see figure 1 above) positioned on the second portion (see figure 1 above) is positioned on an opposite side of the longitudinal axis (Lh) (see figure 1 above) relative to the distal blade portion (see figure 1 above).
Regarding claim 9, Zheng discloses wherein the first portion has a maximum lateral width (see figure 1 above) which is greater than a maximum lateral width of the 
Regarding claim 10, Zheng discloses wherein the second portion has a maximum lateral width (see figure 1 above) which is greater than a maximum lateral width of the proximal blade portion (considered as taking a maximum lateral width at the noted location of element 132) (see figure 1 above).
Regarding claim 11, Zheng discloses wherein the body includes a first connecting portion (see figure 1 above) positioned between the first portion (see figure 1 above) and the proximal blade portion (see figure 1 above), and the first connecting portion (see figure 1 above) adjacent the proximal blade portion (see figure 1 above) has a reduced width relative to the proximal blade portion (see figure 1 above).
Regarding clam 12, Zheng discloses wherein at least a portion of the first connecting portion (see figure 1 above) tapers from the first portion (see figure 1 above) toward the proximal blade portion (see figure 1 above).
Regarding claim 13, Zheng discloses wherein the body further includes an intermediate portion (see figure 1 above) positioned between the first and second portions (see figure 1 above) having a generally linear configuration (see figure 1 above), and a second connecting portion (see figure 1 above) positioned between the second portion (see figure 1 above) and the distal blade portion (see figure 1 above).
Regarding claim 14, Zheng discloses wherein the second connecting portion (see figure 1 above) adjacent the distal blade portion (see figure 1 above) has a reduced width relative to the distal blade portion (see figure 1 above) and at least a 
Regarding claim 15, Zheng discloses wherein the elongate body (see figure 1 above) further comprises an intermediate portion (see figure 1 above) positioned between and spacing apart the first portion (see figure 1 above) and the second portion (see figure 1 above).
Regarding claim 16, Zheng discloses wherein the intermediate portion (see figure 1 above) includes a first linear surface (see figure 1 above) extending from the concave surface (see figure 1 above) of the first portion (see figure 1 above) and a second linear surface (see figure 1 above) positioned opposite the first linear surface (see figure 1 above) and extending from the concave surface (see figure 1 above) of the second portion (see figure 1 above).
Regarding claim 17, Zheng discloses wherein the intermediate portion (see figure 1 above) includes a pair of oppositely positioned concave surfaces (see figure 1 above).
Regarding claim 18, Zheng discloses a surgical retractor (100) (figure 1), comprising an elongate body (see figure 1 above) extending along a longitudinal axis (Lh) between a proximal end (see figure 1 above) and an opposite distal end (see figure 1 above), a proximal blade portion (see figure 1 above) extending transversely to the longitudinal axis (Lh) (see figure 1 above) from the proximal end (see figure 1 above) (the Examiner notes a portion of the proximal blade portion is extending transversely to the longitudinal axis), and a distal blade portion (see figure 1 above) extending transversely to the longitudinal axis (Lh) (see figure 1 above) from the distal end (see figure 1 above) (the Examiner notes a portion of the distal blade portion is extending h) (see figure 1 above) from the proximal blade portion (see figure 1 above), and a second arcuate surface (considered as another portion of element 134, see figure 1 above) positioned between the first arcuate surface (considered as a portion of element 134, see figure 1 above) and the distal end (see figure 1 above) and on an opposite side of the longitudinal axis (Lh) (see figure 1 above) from the first arcuate surface (considered as a portion of element 134, see figure 1 above) and the distal blade portion (see figure 1 above), and wherein the first arcuate surface (considered as a portion of element 134, see figure 1 above) is longitudinally spaced from the second arcuate surface (considered as another portion of element 134, see figure 1 above) in an arrangement where a distal most portion of the first arcuate surface (considered as a portion of element 134, see figure 1 above) is positioned proximally (defined as “situated close to” by Merriam Webster’s Dictionary) of a proximal most portion of the second arcuate surface (considered as another portion of element 134, see figure 1 above).
Regarding claim 20, Zheng discloses wherein the first and second arcuate surfaces are structured to facilitate engagement by a user (¶16).
Regarding claim 21, Zheng discloses wherein the elongate body (see figure 1 above) further includes a first grip portion (see figure 1 above) having an enlarged configuration (see figure 1 above) relative to adjacent portions of the elongate body on either side thereof (see figure 1 above), and wherein the first arcuate surface is positioned on the first grip portion (see figure 1 above).
h) (see figure 1 above).
Regarding claim 23, Zheng discloses wherein the proximal and distal blade portions (see figure 1 above) each include a main body (see figure 1 above) extending transversely to the longitudinal axis (Lh) (see figure 1 above) and an end portion extending transversely to the main body (see figure 1 above).
Regarding claim 24, Zheng discloses wherein: the elongate body further includes a first enlarged portion (see figure 1 above), the first arcuate surface is concave (element 134, see figure 1 above) and positioned on the first enlarged portion (see figure 1 above), and the first enlarged portion (see figure 1 above) includes a convex profile (see figure 1 above) having a convexity in a plane that extends orthogonally to the plane of the concavity of the first arcuate surface (element 134, see figure 1 above).
Regarding claim 25, Zheng discloses wherein: the elongate body further includes a second enlarged portion (see figure 1 above), the second arcuate surface is concave (another element 134, see figure 1 above) and positioned on the second enlarged portion (see figure 1 above), and the second enlarged portion includes a convex profile (see figure 1 above) having a convexity in a plane that extends orthogonally to the plane of the concavity of the second arcuate surface (another element 134, see figure 1 above).
Regarding claim 26, Zheng discloses wherein the proximal blade portion (see figure 1 above) extends transversely to the distal blade portion (see figure 1 above).

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2021/0145428) in view of Huebner (US 2005/0085723).
Regarding claims 8, 19, Zheng’s retractor discloses all the features/elements as claimed but lacks a detailed description on wherein the distal blade portion is longer than the proximal blade portion and wherein the proximal blade portion is shorter than the distal blade portion.
However, Huebner teaches wherein a distal blade portion (230) is longer than a proximal blade portion (130) and wherein a proximal blade portion (130) is shorter than a distal blade portion (230) (figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng’s retractor with wherein the distal blade portion is longer than the proximal blade portion and wherein the proximal blade portion is shorter than the distal blade portion as taught by Huebner, since such a modification would provide an alternative blade shape, wherein a longer and/or wider blade may be appropriate for retracting tissue deep inside a body of the patient, .

Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 8-11, under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103, of the Remarks are directed to the amended claims 1 and 18 and the reference Zheng. Applicant argues on pages 8-9 of the Remarks that “Zheng fails to properly account for the subject matter of independent claim 1 as originally filed”. However, the Examiner respectfully disagrees because as generally claimed, Zheng discloses an elongate body (see figure 1 below) extending along a longitudinal axis (Lh) between a proximal end (see figure 1 below) having a proximal blade portion (see figure 1 below) extending transversely to the longitudinal axis (Lh) (the Examiner notes a portion of element 110 is extending transversely to the longitudinal axis) and an opposite distal end (see figure 1 below) having a distal blade portion (see figure 1 below) extending transversely to the longitudinal axis (Lh) (the Examiner notes a portion of element 210 is extending transversely to the longitudinal axis). 
Applicant argues on pages 9-10 of the Remarks that “the slots 134 are not longitudinally spaced from one another in an arrangement where a distal end of a first slot 134 is positioned proximally of a proximal end of a second slot 134. Rather, as shown in Figure 1, the proximal ends of the slots 134 are all longitudinally aligned, as are the distal ends of the slots 134”. However, the Examiner respectfully disagrees because as generally claimed, Zheng discloses the first concave surface (considered as a portion of element 134, see figure 1 above) is longitudinally spaced from the second concave surface (considered as another portion of element 134, see figure 1 above) in an arrangement where a distal end of the first concave surface (considered as a portion of element 134, see figure 1 above) is positioned proximally (defined as “situated close to” by Merriam Webster’s Dictionary) of a proximal end of the second concave surface (considered as another portion of element 134, see figure 1 above). 
Applicant’s arguments on pages 10-11 of the Remarks are directed to claim 18, wherein applicant states that "the first arcuate surface is longitudinally spaced from the second arcuate surface in an arrangement where a distal most portion of the first arcuate surface is positioned proximally of a proximal most portion of the second arcuate surface." As generally claimed, Zheng discloses wherein the first arcuate surface (considered as a portion of element 134, see figure 1 above) is longitudinally spaced from the second arcuate surface (considered as another portion of element 134, see figure 1 above) in an arrangement where a distal most portion of the first arcuate surface (considered as a portion of element 134, see figure 1 above) is positioned proximally (defined as “situated close to” by Merriam Webster’s Dictionary) of a proximal most portion of the second arcuate surface (considered as another portion of element 134, see figure 1 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/SI MING KU/Primary Examiner, Art Unit 3775